DETAILED ACTION
The papers submitted on 21 September 2021, amending claims 6 and 16w, are acknowledged.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-15, in the reply filed on 21 September 2021 is acknowledged.  The traversal is on the grounds that the single inventive concept makes a contribution over the prior art; and there is no undue burden for examination or search.  This is not found persuasive because it does not address the independence or distinctness of the inventions or all sources of burden imposed by the inventions. A serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search. Arguments of convenience or coextensiveness are insufficient showing to demonstrate that there is no undue burden. Further the claimed inventive concept does not contribute over the prior art as further discussed in the below rejection.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 21 September 2021.

Claim Objections
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).
Claim 14 is objected to because of the following informalities: in line 1-2 the phrase, “wherein is said closing position” is a typo and should read “wherein [[is]] in said closing position”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "e.g. annular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Note that “e.g.” stands for exempli gratia in Latin, which means “for example.”
Regarding claim 5, the phrase "such as" and “if desired” renders the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Terreni (US 8,236,218 B2) in view of Tsai et al. (US 2012/0171317 A1).
Regarding claim 1, Terreni discloses a male component or punch 19/20 for a mould unit 100 for producing a vehicle saddle, said male component having a main base body 23 made of a first material, e.g. metal (title/abstract, 5:9+; FIG. 5-13),
wherein said male component comprises at least one insert or contact layer 3 formed or applied over said main base body 19, said at least one insert or contact layer being made of a 
wherein said main base body 23 defines an abutment and engagement edge for a female component 16 of a mould unit, said abutment and engagement edge enclosing or surrounding said at least one insert or contact layer 3 (FIG. 8; 5:26+), and
wherein said inner, or moulding, or mould impression - delimiting surface comprises an outer portion, e.g. annular, defined by the abutment and engagement edge, as well as said at least one central or intermediate portion enclosed in the zone delimited by the abutment and engagement edge and completely or partly defined by a free surface of said insert or contact layer (FIG. 7-8, 12).
Terreni does not appear to explicitly disclose that the second material of the insert is softer or more yielding than the first material of the main base body.
However, Tsai discloses a mold assembly for insert-molding (title/abstract) which includes a male mold 220 which includes rigid body 222 and resilient contact member 224 (FIG. 5; ¶¶ 21-22).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the first and second materials of Terreni to include materials of Tsai, in order to absorbs dimensional variations of the insert object during the insert molding process (Tsai § abstract).
Regarding claim 2, Tsai discloses said insert or contact layer is made of a material silicone (¶ 22).
Regarding claim 3, the cited prior art does not explicitly discloses the Shore A hardness of the insert or contact layer. However, silicone has a Shore A hardness of 25-90 (see https://en.wikipedia.org/wiki/Silicone_rubber) which overlaps the claimed range (MPEP § 2144.05).
Regarding claim 4, the cited prior art does not explicitly discloses the thickness of the insert or contact layer. However, the skilled artisan would appreciate that the thickness of the insert or contact layer is a result effective variable that is dependent on the expected dimensional variations and therefore would arrive at the claimed thickness with expected results absent evidence to the contrary (MPEP § 2144.05).
Regarding claim 5, Terreni suggests the main base body is metal (5:32+); Tsai discloses that the rigid body 222 is metal (¶ 22).
Regarding claim 6, the prior art suggests that the rigid material is metal, which would have a Shore A hardness of approximately 100, i.e. no penetration of the indenter, as metals are significantly harder than materials conventionally measured for Shore durometer (see https://en.wikipedia.org/wiki/Shore_durometer).
Regarding claim 7, Terreni discloses the central or intermediate portion defined by the free surface of the insert or contact layer is 5% to 100% of the inner, or moulding, or mould impression-delimiting surface (FIG. 6, 8; 5:21+).
Regarding claim 8, Terreni discloses said central or intermediate portion defined by the free surface of the insert or contact layer constitute 5% to 40%, or 50% to 90%, of said inner, or moulding, or mould impression- delimiting surface (FIG. 6, 8; 5:21+).
Regarding claim 9, Terreni discloses said main base body delimits a bowl or recessed zone (BZ) for positioning and engaging, moulding, gluing or injecting said at least one insert or contact layer, and wherein said at least one insert or contact layer is, in use, inserted or housed within the bowl zone (5:36+; FIG. 8-13).
Regarding claim 10, Terreni and Tsai suggest at least one insert or contact layer is designed to completely or partly support, during the moulding, a felt or shell (F) for a saddle to be moulded, so as to absorb deformations, if any, and prevent the entrance of a moulding 
Regarding claim 11, Terreni and Tsai suggests the male component according to claim 1. Terreni further discloses a mould unit for producing a vehicle saddle 100, comprising a first male part 13 and a second female part 14, mutually displaceable between at least one opening position of the mould unit, wherein parts of the saddle to be moulded may be 3Attorney Docket: 374-654 arranged in said unit or wherein a saddle moulded in said unit may be removed from said unit, and at least one closing position of the mould unit, wherein the male part and the female part can be coupled in one or more operating positions, so as to delimit at least one mould cavity or impression between them (FIG. 5-13; 5:9+), said male part 13 including the male component according to claim 1 above.
Regarding claim 12, Terreni and Tsai suggests the male component according to claim 1. Terreni further discloses said male part 13 comprises a first male component 19 and a second male component 20 which can be used in subsequent steps of a moulding process (FIG 5-13; 5:9+), said first and/or said second male component being as recited in claim 1.
Regarding claim 13, Terreni discloses said male component 13 comprises a main base body 23 defining an abutment and engagement edge for said female part, said abutment and engagement edge enclosing or surrounding said insert or contact layer 3 (5:63+; FIG. 7-8, 12).
Regarding claim 14, Terreni discloses wherein in said closing position, a segment of the outer portion of the inner surface delimiting an edge of the mould impression, is not in contact with respective sections or walls of the female part (FIG. 6, 8; 5:25, 6:6+).
Regarding claim 15, Terreni discloses in the closing condition of the male component close to and against said female part of the mould unit and with components of a saddle to be moulded inside the mould impression, an area or zone 24 for .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bigolin; Barbara et al.
US 2020/0180717 A1
BIGOLIN BARBARA et al.
WO 2020/115587 A1
Tsai; Yuan-Shun et al.
US 9,004,894 B2


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626. The examiner can normally be reached M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742